UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-6256


EDWARD J. GARDNER, IV,

                    Plaintiff – Appellant,

          v.

MICHAEL F. EASLEY; BEVERLY PERDUE; JOHN AND JANE DOES, NC
Senators   1-500;  JOHN   AND  JANE   DOES,  NC   House  of
Representative 1-800; ROY ALLEN COOPER; JANE AND JOHN DOES,
Legal Staff 1-400; NORTH CAROLINA PRISONER LEGAL SERVICES,
INCORPORATED; JOHN AND JANE DOES, Legal Staff 1-100; NORTH
CAROLINA DEPARTMENT OF CORRECTION; THEODIS BECK; FINESSE G.
COUCH; BOYD BENNETT; DANIEL L. STIENEKE; FREDERICK AIKENS;
TRACY LITTLE; PAT CHAVIS; JOE LOFTON; JOHN BLALOCK; HATTIE
PIMPONG; PAULA SMITH, Dr.; JANE AND JOHN DOES, UR Board
1-50; REGINALD E. MIDGETTE; BRADLEY BANNON; DAVID W. LONG;
ANNIE L. ROUSE, D.H.L.; JOHN AND JANE DOES, Raleigh Medical
1-200; JOHN AND JANE DOES, Positions Unknown 1-200;
COLUMBUS CORRECTIONAL INSTITUTION, #4355; LANORA HUNT; JOHN
AND JANE DOES, Asst. Supt. of Programs; JOHN AND JANE DOE,
Program Supervisor; JANE DOE, Case Manager; JOHN AND JANE
DOES, Captains 1-50; LIEUTENANT PRIEST; JOHN AND JANE DOES,
Lieutenants 1-50; JOHN AND JANE DOES, Sergeants 1-50;
OFFICER ALGOOD, OIC; JOHN AND JANE DOES, Officers 1-400;
JOHN AND JANE DOES, Conditioner, (s) Mentor, (s) Trainer,
(s) etc   1-100; JOHN AND JANE DOES, Riot Team 1-10; JOHN
AND JANE DOES, Camera Operators 1-5; JOHN AND JANE DOES,
Armory Officers 1-10; JOHN AND JANE DOES, Hierarchy
Officers 1-50; JOHN AND JANE DOES, Master Control Officers
1-100; DOES 1 - 100, Central Control Officers 1-100; JOHN
AND JANE DOES, Gatehouse Officers 1-100; JOHN AND JANE
DOES, Perimeter Surveillance Officers 1-100; JOHN AND JANE
DOES, Plant Maintenance Employees 1-100; JOHN DOE, DHO
Officer; JOHN AND JANE DOES, Medical Staff Employees 1-100;
ERIC BROWN; COLUMBUS MEMORIAL HOSPITAL; JOHN AND JANE DOES,
Board of Trustees 1-100; JOHN AND JANE DOES, Supervisors
Employees 1-100; JOHN AND JANE DOES, Emergency Room Staff
Employees 1-50,

                     Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03104-D)


Submitted:   July 23, 2009                 Decided:   August 10, 2009


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward J. Gardner, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               Edward J. Gardner, IV, appeals the district court’s

order dismissing his amended complaint filed under 42 U.S.C.

§ 1983   (2006),       for    failure     to       comply    with     the    court’s          prior

order directing him to file a complaint setting forth his claims

in a short and plain statement, as required by Fed. R. Civ. P.

8(a), and warning him of the consequences of failing to comply.

Our review of the record leads us to conclude that the district

court    did    not    abuse      its   discretion          in    finding        that       Gardner

failed     to    comply      with       Rule       8.       See      Ciralsky          v.     Cent.

Intelligence      Agency,         355   F.3d       661,     668-69    (D.C.       Cir.        2004)

(stating       standard      of    review).             Accordingly,        we    affirm         the

judgment of the district court.                     We deny Gardner’s motions for

appointment       of     counsel,       for    stay       pending      appeal,          and      for

injunctive relief.           We dispense with oral argument because the

facts    and    legal     contentions         are       adequately     presented            in   the

materials       before    the     court       and    argument       would        not    aid      the

decisional process.

                                                                                        AFFIRMED




                                               3